Citation Nr: 0433498	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  03-37 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for hypertension secondary 
to service-connected Diabetes Mellitus, Type 2.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968.  This matter comes properly before the Board 
of Veterans' Appeals (Board) on appeal from a February 2003 
rating decision from the Department of Veterans Affairs (VA) 
Regional Office in Huntington, West Virginia (RO).  

At the veteran's hearing before the Board in May 2004, the 
veteran raised the issue of vision problems as due to his 
service-connected Diabetes Mellitus, Type 2.  This issue has 
not been developed for appellate review and is therefore 
referred to the RO for appropriate development.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board finds that a remand is in 
order.  The Board remands this claim to ensure full and 
complete compliance with the enhanced duty to assist 
provisions enacted by the Veterans Claims Assistance Act of 
2000 (VCAA) and for further and complete development of the 
evidence to assist in a thorough evaluation of all material 
facts when issuing a decision on the merits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in the 
line of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may also be granted where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service and still has the condition.  38 C.F.R. § 3.303(b) 
(2004). Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Additionally, service connection may also 
be granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2004).  

The veteran served on active duty from January 1967 to 
December 1968.  The veteran contends that his diagnosed 
hypertension is a condition secondary to his service-
connected Diabetes Mellitus, Type 2.  The veteran was 
afforded a VA examination for hypertension in November 2002.  
The examiner's report, issued contemporaneously with the 
examination, indicated that the veteran's hypertension was 
"as likely as not related to diabetes, was related to Agent 
Orange exposure."  However, at the RO's request, the same 
examiner was asked to clarify the opinion, as well as the 
date of diagnosis.  In December 2002, the same examiner 
issued an addendum, which stated:  "[Veteran] was diagnosed 
with having hypertension in 1985, not 1975 and the 
hypertension is less likely related to diabetes since it was 
diagnosed several years prior to diagnosis of diabetes."

Although there are several private treatment notes regarding 
the veteran's cardiovascular health, to include notations of 
blood pressure readings, there is no evidence of the initial 
medical diagnosis of hypertension associated with the claims 
file.  These records should be obtained.  Additionally, at 
the veteran's hearing before the Board in September 2004, the 
veteran testified that at the time of his diagnosis of 
hypertension, his private physician informed him that he was 
"borderline diabetic."  Medical evidence regarding this 
testimony should also be obtained.  As such, these 
indications that VA did not receive medical evidence 
pertinent to the veteran's claim necessitates that the Board 
finds that VCAA assistance regulations have not been met.  

Further, the veteran's claim of entitlement to service 
connection for hypertension as secondary to service-connected 
Diabetes Mellitus, Type 2, was evaluated according to 
provisions under 38 C.F.R. § 3.310, but the RO did not 
discuss or develop the issue of whether the veteran's 
service-connected Diabetes Mellitus, Type 2 aggravated his 
hypertension.  Allen v. Brown, 7 Vet. App. 439 (1995).

Accordingly, this case is remanded for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA is 
completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.

2.  The veteran should again be requested 
to identify all sources of medical 
treatment for his hypertension, from 
December 1968 to the present, and that he 
furnish signed authorizations for release 
to VA of private medical records in 
connection with each non-VA source he 
identifies.  Specifically, the RO should 
again seek out any and all VA treatment 
records and make efforts to obtain private 
treatment records regarding the initial 
diagnoses of hypertension.  Copies of the 
medical records from all sources the 
veteran identifies, not currently of 
record, should then be requested and 
associated with the claims file.  All 
efforts to obtain these records should be 
fully documented and, for VA records, the 
VA facility should provide a negative 
response if records are not available.

3.  When the above development has been 
completed and any available evidence 
identified by the veteran has been 
obtained, the veteran should be scheduled 
for an examination to determine the nature 
and extent of any hypertensive disorder 
found.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  Following a review of the 
service and post-service medical records, 
the examiner must state whether any 
diagnosed hypertensive disorder is related 
to the veteran's service-connected 
Diabetes Mellitus, Type 2.  The examiner 
must state whether the veteran's Diabetes 
Mellitus, Type 2, either caused or 
aggravated any hypertension found.  If the 
examiner cannot provide any opinion 
without resort to speculation, it should 
be noted in the examination report.  A 
complete rationale for any opinion 
expressed must be provided.  The report 
prepared should be typed.

4.  The veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report for 
the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claims remain denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


